Case: 21-30196     Document: 00516207668          Page: 1    Date Filed: 02/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 17, 2022
                                   No. 21-30196                     Lyle W. Cayce
                                                                         Clerk

   Tyrea Arceneaux,

                                                            Plaintiff—Appellant,

                                       versus

   American Trucking & Transportation Insurance
   Company Risk Retention Group; M V T Services, L.L.C.,
   doing business as Mesilla Valley Transportation,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:20-CV-70


   Before Jones, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          Appellant Tyrea Arceneaux sustained injuries after a tractor-trailer
   tire blew out and the dislocated tread struck her vehicle. She filed various
   negligence claims against the tractor-trailer’s owner, its driver, and its



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30196        Document: 00516207668              Page: 2       Date Filed: 02/17/2022




                                          No. 21-30196


   insurer. The district court granted summary judgment in favor of the
   Defendant-Appellees and dismissed Arceneaux’s claims with prejudice. For
   the following reasons, the judgment of the district court is AFFIRMED.
                                      I. BACKGROUND
           Arceneaux commuted from her workplace in Breaux Bridge,
   Louisiana to her home in Lafayette by traveling southwest on Interstate 10.
   One day in March 2018, a tractor-trailer owned by Appellee MVT Services,
   LLC and driven by its employee, Wilson Gonzales, passed Arceneaux and
   changed lanes in front of her. 1           Suddenly, part of the tractor-trailer’s
   backmost “driver’s side tire failed or blew out, and the tread separated . . . .”
   The dislocated tread “struck the front driver’s side of [Arceneaux’s]
   vehicle.” 2 Ultimately, it “got caught under [Arceneaux’s] vehicle, halting
   her in the middle of Interstate 10 causing severe injury to her knee which
   required surgery[.]”
           Arceneaux filed suit against MVT, Gonzales, and American Trucking
   & Transportation Insurance Company Risk Retention Group (the tractor-
   trailer’s insurer) in January 2020. She claimed that Gonzales failed to
   properly maintain and control the tractor-trailer and that he otherwise
   operated it recklessly, carelessly, and inattentively. She attributed the same
   conduct to MVT based on a respondeat superior theory and separately insisted
   that MVT failed to properly train and supervise Gonzales.



           1
             The briefing identifies the “John Doe” driver as Wilson Gonzales. But the record
   suggests that Arceneaux never served him and that he never appeared. “[T]he failure to
   dispose of unserved, nonappearing defendants does not prevent a judgment from being
   final and appealable.” Charles v. Atkinson, 826 F.3d 841, 842 (5th Cir. 2016) (per curiam) (
   internal quotation marks and citation omitted).
           2
            A responding local police officer described the damage to the front of
   Arceneaux’s vehicle as “minor.” And Arceneaux herself said that her car was drivable.




                                                2
Case: 21-30196         Document: 00516207668               Page: 3       Date Filed: 02/17/2022




                                           No. 21-30196


           During the course of litigation, MVT produced repair and
   maintenance records for the tractor-trailer involved in the incident. 3 A repair
   order from March 18, 2019 (the date of the incident) describes a “blown”
   tire and attributes the cause to “Under Inflation.” Another repair order
   indicates that the “RR” (presumably right rear) tire failed in February 2019
   due to “tread separation.” Yet another order indicates that MVT replaced
   the tractor-trailer’s left rear tire on March 2, 2019 (two weeks before the
   incident). MVT also replaced the tractor-trailer’s right rear tire in December
   2018 (approximately three months before the incident).
           Appellees jointly moved for summary judgment, arguing that
   Arceneaux failed to satisfy the requirements of Louisiana Civil Code Article
   2317.1 because she did not show that the tire had a defect or that MVT or
   Gonzales knew, or should have known, of any defect. The district court
   granted the motion based on the first argument and dismissed the action
   following a hearing. It then entered a short order confirming its oral ruling.
   Arceneaux timely appealed.
                                 II. STANDARD OF REVIEW
           Federal courts sitting in diversity must apply state substantive law and
   federal procedural law. Erie R.R. v Tompkins, 304 U.S. 64, 79-80, 658 S. Ct.
   817, 823 (1938). This court reviews applications of state substantive law de
   novo. Learmonth v. Sears, Roebuck & Co., 710 F.3d 249, 258 (5th Cir. 2013)
   (citation omitted).




           3
             Six of the nine repair orders pertain to “rear tires.” Most of those identify the
   relevant tire placement as first axle right, second axle left, and second axle right. But it is
   unclear whether the orders distinguish the left and right sides or the first and second axles
   by viewing the tractor-trailer from the front or the back.




                                                 3
Case: 21-30196      Document: 00516207668           Page: 4    Date Filed: 02/17/2022




                                     No. 21-30196


          “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599
   (5th Cir. 2020) (citations omitted). Federal Rule of Civil Procedure 56(a)
   requires a court to enter summary judgment when the movant establishes
   that “there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” A fact is material if it “might affect
   the outcome of the suit under the governing law . . . .” Anderson v. Liberty
   Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986). And a dispute is
   genuine “if the evidence is such that a reasonable jury could return a verdict
   for the nonmoving party.” Id. “The mere existence of a scintilla of evidence
   in support of the plaintiff’s position will be insufficient; there must be
   evidence on which the jury could reasonably find for the plaintiff.” Id. at
   477 U.S. at 252, 106 S. Ct. at 2512. Moreover, “[s]ummary judgment is also
   proper if the party opposing the motion fails to establish an essential element
   of his case.” Bradley v. Allstate Ins. Co., 620 F.3d 509, 516 (5th Cir. 2010)
   (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 2552-
   53 (1986)). “Rather, the nonmovant must come forward with competent
   evidence, such as affidavits or depositions, to buttress his claims.” Id. (citing
   Celotex, 477 U.S. at 322-23, 106 S. Ct. at 2552-53).
                                  III. DISCUSSION
          Arceneaux articulates eleven issues for review. But, at base, all of
   those issues center on whether the district court erred by dismissing her
   negligence claims because she failed to create genuine issues of material fact.
          Arceneaux frames the bulk of her claims as arising under Louisiana’s
   general negligence statue, which provides that “[e]very act whatever of man
   that causes damage to another obliges him by whose fault it happened to
   repair it.” La. Civ. Code Ann. art. 2315(A). This statute focuses on an
   alleged tortfeasor’s conduct. In that regard, Arceneaux attributes her injuries,




                                          4
Case: 21-30196         Document: 00516207668               Page: 5       Date Filed: 02/17/2022




                                           No. 21-30196


   at least in part, to actions or omissions by MVT or Gonzales. But she also
   emphasizes that the “tractor–trailer tire which caused injury to [her] was due
   to ‘under-inflation’ of the tire.” The only record evidence Arceneaux cites
   to support her arguments is the post-incident repair order discussing the tire.
   She cites no evidence suggesting that the conduct of any defendant contributed
   to her injuries.
           Because Arceneaux heavily emphasizes the tire itself, Appellees insist
   that it, an allegedly defective thing, caused her claimed injuries. Negligence
   claims arising out of injuries caused by defective things implicate another
   statute that provides:
           The owner or custodian of a thing is answerable for damage
           occasioned by its ruin, vice, or defect, only upon a showing that
           he knew or, in the exercise of reasonable care, should have
           known of the ruin, vice, or defect which caused the damage,
           that the damage could have been prevented by the exercise of
           reasonable care, and that he failed to exercise such reasonable
           care. Nothing in this Article shall preclude the court from the
           application of the doctrine of res ipsa loquitur in an appropriate
           case. 4
   La. Civ. Code Ann. art. 2317.1. Thus, to recover for damages caused by a
   defective thing, a plaintiff must prove “(1) that the thing which caused the
   damage was in the defendant’s custody or control, (2) that it had a vice or
   defect that presented an unreasonable risk of harm, (3) that the defendant


           4
             A defect “is some flaw or fault or condition of relative permanence existing or
   inherent in the thing itself as one of its qualities.’” McBride v. Cracker Barrel Stores, Inc.,
   649 So.2d 465, 467. (La. Ct. App. 1994) (citations omitted). A ruin is “‘a building, a
   person, or other object that has tumbled down or fallen into decay.’” Myers v. Dronet,
   801 So. 2d 1097, 1107 (La. Ct. App. 2001) (quoting Webster’s New International
   Dictionary 1986 (3rd ed. 1961)). And a vice, “which is thought to be synonymous with
   ‘defect,’ is defined as “a physical imperfection, deformity[,] or taint.’” Id. (quoting
   Webster’s Third at 2549).




                                                 5
Case: 21-30196      Document: 00516207668           Page: 6    Date Filed: 02/17/2022




                                     No. 21-30196


   knew or should have known of the vice or defect, (4) that the damage could
   have been prevented by the exercise of reasonable care, and (5) that the
   defendant failed to exercise such reasonable care. If the plaintiff fails to
   provide proof any one of these elements, his/her claim fails.” Riggs v.
   Opelousas Gen. Hosp. Tr. Auth., 997 So. 2d 814, 817 (La. Ct. App. 2008).
          Despite the parties’ disagreement as to the statutory basis of
   Arceneaux’s claims, “‘[t]here is essentially no difference between [article
   2315 and 2317.1 claims] under Louisiana law[.]’” Renwick v. PNK Lake
   Charles, L.L.C., 901 F.3d 605, 616 n.12 (5th Cir. 2018) (quoting Bd. of
   Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas Pipeline Co., L.L.C.,
   850 F.3d 714, 729 (5th Cir.), cert. denied sub nom. Bd. of Comm’rs of the Se. La.
   Flood Prot. Auth. v. Tenn. Gas Pipeline Co., L.L.C., 138 S. Ct. 420 (2017)
   (alterations in original)).    Arceneaux must make the same showing
   irrespective of whether the tire itself, the conduct of MVT or Gonzales, or a
   combination of the two caused her injuries. She has failed to sustain her
   burden on the second and third elements listed above.
                                         A.
          Arceneaux has not raised a genuine dispute of material fact as to
   whether the tractor trailer’s tire had a defect that presented an unreasonable
   risk of harm.
          At the conclusion of the summary judgment hearing, the district court
   surmised that “all I have is one piece of paper, really, that says
   ‘underinflation.’ There’s no [admissible evidence], nothing to explain what
   that means or how it was arrived at that or whatever.” The district court
   further explained that “[t]here is a scintilla of evidence in this repair order,
   but I don’t think that’s enough to prevent a motion for summary judgment.”
   To avoid summary judgment, the district court wanted Arceneaux to provide




                                          6
Case: 21-30196        Document: 00516207668              Page: 7       Date Filed: 02/17/2022




                                          No. 21-30196


   “something, even the mechanic or an expert or something, something more
   than this one piece of paper[.]”
           Arceneaux contends that the district court improperly weighed the
   evidence and that MVT’s maintenance records conclusively reveal that the
   tire’s “underinflation” was the cause-in-fact of the blow-out and subsequent
   incident. 5   She describes the maintenance records as “substantial and
   significant” evidence that raise genuine disputes of material fact regarding
   her claims. But Arceneaux necessarily relies on one repair order that a
   roadside mechanic prepared after arriving on the scene to replace the tire.
           The post-incident repair order raised a potential issue as to whether
   the tire was defective because of “underinflation.” But even assuming the
   underinflation made the tire dangerously defective, there is no evidence to
   suggest what or who caused the underinflation. A variety of external objects
   and circumstances or internal defects could cause underinflation. Arceneaux
   even concedes that some unknown object may have punctured the tire. She
   also conceded to the district court that the repair order does not explain how
   or why the mechanic deduced the cause of the tire’s failure. Leaving aside
   the question of expert testimony (of which there was none), Arceneaux did
   not even offer any admissible evidence regarding the tire’s failure or
   surrounding circumstances. 6 Indeed, the district court emphasized that she


           5
             She also maintains that negligence claims are generally not appropriately resolved
   at the summary judgment stage. This court, however, routinely affirms summary judgment
   rulings in favor of defendants when plaintiffs bring claims under article 2317.1. See Jones
   v. Family Dollar Stores of La., Inc., 746 F. App’x 348, 353-54 (5th Cir. 2018); Luna v. PNK
   Lake Charles, L.L.C., 725 F. App’x. 297, 299-301 (5th Cir. 2018); Dawson v. Rocktenn
   Servs., Inc., 674 F. App’x 335, 339-42 (5th Cir. 2016); Cormier v. Dolgencorp, Inc., 136 F.
   App’x 627, 627-28 (5th Cir. 2005); Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d 558,
   565 (5th Cir. 2003).
           6
           Arceneaux cites Woods v. Morris H. Weinstein, L.L.C., 298 So. 3d 873 (La. Ct.
   App. 2020) several times for the proposition that her claims should survive summary




                                                7
Case: 21-30196         Document: 00516207668               Page: 8      Date Filed: 02/17/2022




                                           No. 21-30196


   could have deposed the mechanic who produced the repair order or obtained
   an affidavit explaining his notation. She could have also deposed or obtained
   affidavits from the responding police officer, the mechanic(s) who previously
   serviced the tractor trailer, or Gonzales himself. Finally, while the record
   contains three post-incident pictures of the tire, Arceneaux did not ascertain
   its age, mileage, or provenance. The post-incident repair order alone was
   insufficient to establish the tire’s “vice or defect” that made it unreasonably
   dangerous.
                                               B.
           Even if Arceneaux did raise a genuine dispute of material fact as to
   whether the tire was defective, she still fails to raise a genuine dispute of
   material fact as to whether MVT or Gonzales knew, or should have known,
   of any such defect.
           Because Arceneaux offers no evidence suggesting that MVT or
   Gonzales actually knew the tractor trailer’s tire was underinflated, she must
   establish that they had constructive knowledge. Constructive knowledge
   exists “if the conditions that caused the injury existed for such a period of
   time that [the owner or custodian of a thing], by the exercise of ordinary care
   and diligence, must have known of their existence in general and could have
   guarded the public from injury.” Tsegaye v. City of New Orleans, 183 So. 3d
   705, 718 (La. Ct. App. 2015), writ denied, 188 So. 3d 1064 (citing Boutin v.
   Roman Catholic Church of the Diocese of Baton Rouge, 164 So. 3d 243, 246-47
   (La. Ct. App. 2014), writ denied, 159 So 3d 469)).



   judgment. But the Woods court considered extensive affidavit and deposition testimony in
   determining that a genuine issue of material fact existed as to whether an object that hit the
   plaintiffs’ vehicle came from the defendants’ trailer. 298 So. 3d at 878-80. The Woods
   decision demonstrates the kind of evidence that Arceneaux could have offered to avoid
   summary judgment.




                                                 8
Case: 21-30196        Document: 00516207668              Page: 9       Date Filed: 02/17/2022




                                          No. 21-30196


           But Arceneaux also offers no evidence as to whether MVT or
   Gonzales could have reasonably discovered any alleged defect in the tractor
   trailer’s tire. She did not depose or obtain an affidavit from anyone regarding
   the nature or frequency of any inspections performed on the tire at issue,
   much less on best practices for maintenance of heavy truck tires. With
   respect to maintenance, the sporadic and terse repair records in the record
   indicate that MVT had recently replaced the tractor-trailer’s rear tires before
   the incident occurred. Those records imply, if anything, that MVT was
   attending to the need for proper and properly inflated tires. In sum, there is
   no genuine dispute of material fact as to whether MVT or Gonzales knew, or
   should have known, of any alleged defect in the tire. 7
                                              C.
           Arceneaux’s final argument relies on the doctrine of res ipsa loquitur,
   which was not pled but to which she devoted two paragraphs arguing in her
   response to the motion for summary judgment. She barely acknowledged the
   theory during the summary judgment hearing. Given this cursory treatment,
   the district court understandably did not address the theory. Nonetheless,
   the theory is plainly inapposite here.
           Louisiana courts apply this doctrine of circumstantial evidence,
   allowing an inference of negligence, when:
           o First, the injury is the kind which ordinarily does not occur
               in the absence of negligence;
           o Second, the evidence must sufficiently eliminate other more
               probable causes of the injury, such as the conduct of the
               plaintiff or a third person; and


           7
            This lack of evidence also dooms, for summary judgment purposes, her claims
   about the Appellees’ alleged negligence in maintaining the tractor-trailer or tire at issue.




                                                9
Case: 21-30196       Document: 00516207668          Page: 10   Date Filed: 02/17/2022




                                     No. 21-30196


          o Third, the negligence of the defendant must fall within the
              scope of his duty to the plaintiff.
   Linnear v. CenterPoint Energy Entex/Reliant Energy, 966 So. 2d 36, 44 (La.
   2007); see also Restatement (Second) of Torts § 328D (Am. Law
   Inst. 1965).
          On these facts, Arceneaux cannot show that tire blowouts do not
   ordinarily occur in the absence of negligence, because “[t]here are
   numberless means or causes other than a defect in the manufacture, which
   bring about a blow out of a tire.” Williams v. U.S. Royal Tires, 101 So. 2d 488,
   492 (La. App. 1958). Arceneaux attempts to analogize a case where the
   plaintiff “was following a tractor-trailer rig when suddenly the rear axles of
   the trailer separated from the chassis, striking the [plaintiff’s] vehicle.
   Gautreaux v. W. W. Rowland Trucking Co., Inc., 757 So. 2d 87, 89 (La. Ct.
   App. 2000). The Gautreaux court did apply res ipsa loquitur. Id. at 93. But
   Arceneaux offers no evidence suggesting that a failed tire is anywhere near as
   unusual as axles separating from a vehicle’s chassis. Arceneaux fails to
   confront the workaday nature of tire failure, the opposite of this component
   of res ipsa loquitur.
          Further, she cannot and has not attempted to eliminate other potential
   causes of the injury, as required by the second element. “Application of the
   doctrine is defeated if an inference that the accident was due to a cause other
   than defendant’s negligence could be drawn as reasonably as one that it was
   due to his negligence.” Montgomery v. Opelousas Gen. Hosp., 540 So. 2d 312,
   320 (La. 1989). By conceding that an open question remains as to whether
   “an object was struck in the road causing the tire to blowout,” Arceneaux




                                          10
Case: 21-30196        Document: 00516207668              Page: 11       Date Filed: 02/17/2022




                                          No. 21-30196


   fails to sufficiently eliminate other more probable causes of the injury. 8 There
   is no basis in the record to “sparingly appl[y]” res ipsa loquitur. Spott v. Otis
   Elevator Co., 601 So. 2d 1355, 1362 (La. 1992) (citing Day v. National U.S.
   Radiator Corp., 128 So. 2d 660, 665 (La. 1961)).
           The judgment of the district court is AFFIRMED.




           8
              She also appears to suggest that the incident occurred in a construction zone, but
   that fact, if true, only increases the possibility that an external object contributed to the
   tire’s failure.




                                                11